Dismissed and Opinion Filed November 27, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01408-CR

                            FREDERICK MITCHELL, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F18-56989-I

                             MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                  Opinion by Justice Molberg
       Frederick Mitchell pleaded guilty to possession of less than one gram of methamphetamine,

and the trial court placed him on deferred adjudication for three years. In September 2019, the

State filed a motion to proceed with an adjudication of guilt, alleging appellant had violated

numerous terms and conditions of his probation. On September 20, 2019, the trial court continued

appellant on probation, modifying the terms to include participation in a treatment program.

Appellant filed a notice of appeal on October 29, 2019.

       As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.). With

regard to deferred adjudication, the Legislature has authorized appeal of only two types of orders:

(1) an order granting deferred adjudication, and (2) an order imposing punishment pursuant to an
adjudication of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not in themselves appealable. Id.

       Here, there is no judgment of conviction. Rather, the trial court continued appellant on

probation. We do not have jurisdiction over an order continuing a defendant on community

supervision. See id.

       We dismiss this appeal for lack of jurisdiction.




                                                  /Ken Molberg//
                                                  KEN MOLBERG
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)


191408f.u




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 FREDERICK MITCHELL, Appellant                      On Appeal from the Criminal District Court
                                                    No. 2, Dallas County, Texas
 No. 05-19-01408-CR        V.                       Trial Court Cause No. F18-56989-I.
                                                    Opinion delivered by Justice Molberg,
 THE STATE OF TEXAS, Appellee                       Justices Reichek and Evans participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 27th day of November, 2019.




                                             –3–